 



Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

          This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of April 8, 2005, is by and between DHI
Mortgage Company, Ltd., a Texas limited partnership (the “Borrower”), and U.S.
Bank National Association, a national banking association (the “Agent” and a
“Lender”) and the other Lenders party hereto (collectively, the “Lenders”).

RECITALS

          1. The Lenders and the Borrower entered into an Amended and Restated
Credit Agreement dated as of April 9, 2004 as amended by a First Amendment to
Amended and Restated Credit Agreement dated as of September 22, 2004, (as
amended, the “Credit Agreement”); and

          2. The Borrower desires to change certain provisions of the Credit
Agreement and the Lenders have agreed to make such amendments, subject to the
terms and conditions set forth in this Amendment.

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

          Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.

          Section 2. Amendments. The Credit Agreement is hereby amended as
follows:

     2.1 The definitions of “Aggregate Commitment Amounts”, “Change of Control”,
“Collateral Value”, “Conforming Mortgage Loan”, “Drawdown Termination Date”,
“HELOC Mortgage Loan Sublimit”, “Nonconforming Mortgage Loan” and “Nonconforming
Sublimit” are amended in their entireties to read as follows:

     “Aggregate Commitment Amounts” means the total of the Commitment Amounts of
the Lenders, which is $300,000,000, subject to increase in accordance with
Section 10.11(d), but not to exceed $450,000,000.

     “Change of Control” means the occurrence of the Parent not owning, directly
or indirectly, (1) a majority of the issued and outstanding ownership interests
of the Company or (2) a controlling interest in any other Borrower.

 



--------------------------------------------------------------------------------



 



     “Collateral Value” means with respect to each Eligible Mortgage Loan that
is included in the Borrowing Base, ninety-eight percent (98%) (ninety-five
percent (95%) for each Eligible Mortgage Loan that is included in the Borrowing
Base and that is an Aged Loan) of the least of: (i) the outstanding principal
balance of the Mortgage Note for such Eligible Mortgage Loan; (ii) the amount at
which an Investor has committed to purchase the Eligible Mortgage Loan pursuant
to a Take-out Commitment or the weighted average commitment price under the
applicable Take-Out Commitment (excluding from the commitment price any stated
servicing release premium); or (iii) at the election of the Agent, the Market
Value of the Mortgage Note constituting such Eligible Mortgage Loan.

     “Conforming Mortgage Loan” means a first priority or second priority
Mortgage Loan that has been FHA-insured or VA-guaranteed or that has been
underwritten in accordance with Fannie Mae guidelines and/or meets all
applicable requirements for sale to Fannie Mae or Freddie Mac or for guaranty by
Ginnie Mae.

     “Drawdown Termination Date” means the earlier of April 7, 2006, or the day
on which the Notes first become due and payable in full.

     “HELOC Mortgage Loan Sublimit” means ten percent (10%) of the Aggregate
Commitment Amounts.

     “Nonconforming Sublimit” means twenty-five percent (25%) of the Aggregate
Commitment Amounts.

     The definition of “CP Facility Documents” in Section 1.01 of the Credit
Agreement is amended by deleting the period at the end thereof and adding the
following:

     (which consent shall not be unreasonably withheld or delayed).

     Subpart (a) of the definition of “Nonconforming Mortgage Loan” is amended
to read as follows:

     (a) is neither a Conforming Mortgage Loan, a Conforming Non-Agency Mortgage
Loan nor a Jumbo Mortgage Loan,

     The following new definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

     “Aged Loans” means Mortgage Loans outstanding for more than (i) 90 days if
such Mortgage Loans are Nonconforming Mortgage Loans or HELOC Mortgage Loans,
and (ii) 120 days for all other types of Mortgage Loans, and, in all cases, less
than 360 days.

     “Aged Loan Sublimit” means five percent (5%) of the Aggregate Commitment
Amounts.

     “Conforming Non-Agency Mortgage Loan” means a Mortgage Loan, including an
interest only loan and a loan made under housing bond program, that would be a
Conforming Mortgage Loan except that it is not eligible for purchase by Fannie
Mae or Freddie Mac.

 



--------------------------------------------------------------------------------



 



     2.2 Section 6.02 of the Credit Agreement is amended by deleting the word
“and” at the end of subsection (c), changing the period at the end of subsection
(d) to a semi-colon and by adding the following subsection (e) at the end
thereof:

     (e) with the prior written consent of the Majority Lenders (which consent
shall not be unreasonably withheld or delayed), GAAP Indebtedness under another
mortgage warehousing facility or off-balance sheet indebtedness under another
financing arrangement, other than those described in subsections (c) and (d) of
this Section 6.02, provided that the Lenders are given a right of first refusal
regarding only similarly structured syndicated mortgage warehousing facilities.

     2.3 Section 6.09 of the Credit Agreement is amended to delete the word
“and” before subsection (d) thereof, and to add the following before the period
at the end thereof:

          and (e) Liens granted under mortgage warehousing facilities or
off-balance sheet financing arrangements approved under Section 6.02 (d) or (e)

     2.4 Section 6.12 of the Credit Agreement is amended in its entirety to read
as follows:

     Section 6.12 Distributions. The Company shall make no Distributions if
either before or after giving effect thereto an Event of Default exists or shall
be caused thereby

     2.5 Section 6.13 of the Credit Agreement is amended in its entirety to read
as follows:

     Section 6.13 Tangible Net Worth. As of the end of each calendar month, the
Company’s Consolidated Tangible Net Worth shall not be less than $70,000,000.

     2.6 Section 10.11(d) of the Credit Agreement is amended by deleting
therefrom the dollar amount “$350,000,000” and inserting in its place the dollar
amount “$450,000,000”.

     2.7 Schedule 1 to the Credit Agreement is deleted and Schedule 1 attached
hereto is inserted in its place as Schedule 1 to the Credit Agreement.

     2.8 Schedule 2 to the Credit Agreement is deleted and Schedule 2 attached
hereto is inserted in its place as Schedule 2 to the Credit Agreement.

     2.9 Schedule 5 to the Credit Agreement is deleted and Schedule 5 attached
hereto is inserted in its place as Schedule 5 to the Credit Agreement.

     2.10 Exhibit C to the Credit Agreement is deleted and Exhibit C hereto is
inserted in its place as Exhibit C to the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     2.11 Exhibit D to the Credit Agreement is deleted and Exhibit D hereto is
inserted in its place as Exhibit D to the Credit Agreement.

     2.12 Attachment 2 to the Amended and Restated Pledge and Security Agreement
is deleted and Attachment 2 hereto is inserted in its place as Attachment 2 to
the Amended and Restated Pledge and Security Agreement.

          Section 3. Effectiveness of Amendments. The amendments contained in
this Amendment shall become effective on April 8, 2005 once executed by the
Borrower and the Lenders and once the Agent has received the following:

               (a) This Amendment and a Note in the principal amount of each
Lender’s Commitment Amount from the Borrower to the each such Lender
substantially in the form of Exhibit A to the Credit Agreement (together with
this Amendment, the “Amendment Documents”);

               (b) A copy of the resolutions of the Board of Directors of the
General Partner of the Borrower authorizing the execution, delivery and
performance of this Amendment and the Notes certified as true and accurate by
its Secretary or Assistant Secretary, along with a certification by such
Secretary or Assistant Secretary (i) certifying that there has been no amendment
to the Articles of Organization or operating agreement of the Borrower since
true and accurate copies of the same were delivered to the Lender with a
certificate of the Secretary of the Borrower dated April 9, 2004, and
(ii) identifying each officer of the general partner of the Borrower authorized
to execute this Amendment, the Notes and any other instrument or agreement
executed by the Borrower in connection with this Amendment, and certifying as to
specimens of such officer’s signature and such officer’s incumbency in such
offices as such officer holds; and

               (c) The Borrower shall have satisfied such other conditions as
specified by the Agent, including payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Credit Agreement and the Amendment Documents.

          Section 4. Representations, Warranties, Authority, No Adverse Claim.

     4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
which has not been waived by the Lenders.

     4.2 Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that the Borrower has the power and legal right and authority to
enter into this Amendment and has duly authorized as appropriate the execution
and delivery of this

 



--------------------------------------------------------------------------------



 



Amendment and other agreements and documents executed and delivered by the
Borrower in connection herewith by proper partnership action, and none of the
Amendment Documents nor the agreements contained herein or therein contravenes
or constitutes a default under any agreement, instrument or indenture to which
the Borrower is a party or a signatory or a provision of the Borrower’s
partnership agreement or any other agreement or requirement of law, or result in
the imposition of any Lien on any of its property under any agreement binding on
or applicable to the Borrower or any of its property except, if any, in favor of
the Lenders. The Borrower represents and warrants that no consent, approval or
authorization of or registration or declaration with any Person, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Borrower of the Amendment Documents or other
agreements and documents executed and delivered by the Borrower in connection
therewith or the performance of obligations of the Borrower therein described,
except for those which the Borrower has obtained or provided and as to which the
Borrower has delivered certified copies of documents evidencing each such action
to the Lenders.

     4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

          Section 5. Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Agent on behalf of the Lenders and the
Borrower each acknowledge and affirm that the Credit Agreement, as hereby
amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All references
in any document or instrument to the Credit Agreement are hereby amended and
shall refer to the Credit Agreement as amended by this Amendment. The Borrower
confirms to the Lenders that the Obligations are and continue to be secured by
the security interest granted by the Borrower in favor of the Lenders under the
Security Agreement, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such documents and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.

          Section 6. Merger and Integration, Superseding Effect. This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

          Section 7. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement,

 



--------------------------------------------------------------------------------



 



instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment, the other Amendment Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto in such jurisdiction, or affecting the effectiveness,
validity or enforceability of such provision in any other jurisdiction.

          Section 8. Successors. The Amendment Documents shall be binding upon
the Borrower and the Lenders and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Lenders and the successors
and assigns of the Lenders.

          Section 9. Legal Expenses. The Borrower agrees to pay or reimburse the
Agent, upon execution of this Amendment, for all reasonable out-of-pocket
expenses paid or incurred by the Agent, including filing and recording costs and
fees, charges and disbursements of outside counsel to the Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Agent in certain matters) and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the Credit Agreement, including in connection with the negotiation,
preparation, execution, collection and enforcement of the Amendment Documents
and all other documents negotiated, prepared and executed in connection with the
Amendment Documents, and in enforcing the obligations of the Borrower under the
Amendment Documents, and to pay and save the Agent harmless from all liability
for, any stamp or other taxes which may be payable with respect to the execution
or delivery of the Amendment Documents, which obligations of the Borrower shall
survive any termination of the Credit Agreement.

          Section 10. Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.

          Section 11. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

          Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date and year first above written.

BORROWER:

                  DHI MORTGAGE COMPANY, LTD.         By: DHI Mortgage Company
GP, Inc.         Its: General Partner    
 
           

  By:         /s/ Mark Winter    

           
 
                Title: EVP/CFO    
 
           
STATE OF TEXAS
           
 
           
COUNTY OF TRAVIS
           

On this the 5th day of April, 2005, personally appeared Mark C. Winter, as
EVP/CFO of DHI Mortgage Company, GP, Inc., a Delaware corporation, as general
partner of DHI Mortgage Company , Ltd., a Texas limited partnership (the
“Company”), and before me executed this Second Amendment to Amended and Restated
Credit Agreement, on behalf of the Company.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

                       /s/ Melody A. Hansen                   Signature of
Notary Public, State of Texas    
 
                     Melody A. Hansen                   (Print, Type or Stamp
Commissioned Name of Notary         Public)         Personally known þ; OR
Produced Identification o    

  Type of ID produced        

           
 
                (NOTARIAL SEAL)
   

 



--------------------------------------------------------------------------------



 



AGENT & LENDER:

             

      U.S. BANK NATIONAL ASSOCIATION    
 
           

  By:   /s/ Kathleen Connor    

           

      Kathleen Connor    

      Vice President      

(USB Signature Page Second Amendment)

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           

  By:         /s/ Robert W. Marr    

           

      Robert W. Marr    

      Vice President    

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK OF KENTUCKY    
 
           

  By:   /s/ Jerry W. Johnston    

           

  Name:   Jerry W. Johnston    

           

  Title:   Executive Vice President    

           

 



--------------------------------------------------------------------------------



 



         

  COLONIAL BANK, N.A.



  By:        /s/ Amy J. Nunneley

       

      Amy Nunneley

      Senior Vice President

         
STATE OF Alabama
               
COUNTY OF Jefferson
               

On this the 5th day of April, 2005, personally appeared Amy J. Nunneley, as
Senior Vice President of Colonial Bank, N.A., an Alabama corporation (the
“Bank”), and before me executed this Amended and Restated Credit Agreement, on
behalf of the Bank.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

             

       /s/ Terence J. Bryant                  

  Signature of Notary Public, State of Alabama    

           
 
           

  Terence J. Bryant                   (Print, Type or Stamp Commissioned Name of
Notary Public)

                  Personally known þ: OR Produced Identification

         

  Type of ID produced                  
 
           

  (NOTARIAL SEAL)

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.  

  By:        /s/ Elizabeth Kurilecz

       

      Elizabeth Kurilecz

      Managing Director

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS
 
       

  By:        /s/ Jeff Tebeaux

       

      Jeff Tebeaux

      Vice President
 
       

  By:        /s/ Henry Setina

       

      Henry Setina

      Director

 



--------------------------------------------------------------------------------



 



              WASHINGTON MUTUAL BANK, FA  

  By:         /s/ Cyndi Lopez

       

      Cyndi Lopez

      Vice President

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK  

  By:        /s/ Cynthia E. Crites

       

      Cynthia E. Crites

      Senior Vice President

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

ELIGIBLE MORTGAGE LOAN

     “Eligible Mortgage Loan” means a Mortgage Loan with respect to which each
of the following statements is accurate and complete (and the Borrowers by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent to Agent and Lenders at and as of the date of such
computation):

     (i) Such Mortgage Loan is a binding and valid obligation of the Obligor
thereon, in full force and effect and enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar terms affecting creditor’s rights in general and
by general principles of equity;

     (ii) Such Mortgage Loan is genuine in all respects as appearing on its face
and as represented in the books and records of the Borrowers, and all
information set forth therein is true and correct;

     (iii) To the best knowledge of the Borrowers, such Mortgage Loan is free of
any default (other than as permitted by subparagraph (iv) below) of any party
thereto (including the Borrowers), counterclaims, offsets and defenses,
including the defense of usury, and from any rescission, cancellation or
avoidance, and all right thereof, whether by operation of law or otherwise;

     (iv) No payment under such Mortgage Loan is more than thirty (30) days past
due the payment due date set forth in the underlying Mortgage Note and Mortgage;

     (v) Such Mortgage Loan contains the entire agreement of the parties thereto
with respect to the subject matter thereof, has not been modified or amended in
any respect not expressed in writing therein and is free of concessions or
understandings with the Obligor thereon of any kind not expressed in writing
therein;

     (vi) Such Mortgage Loan is in all respects in accordance with all
Requirements of Law applicable thereto, including, without limitation, the
federal Consumer Credit Protection Act and the regulations promulgated
thereunder and all applicable usury laws and restrictions, and all notices,
disclosures and other statements or information required by law or regulation to
be given, and any other act required by law or regulation to be performed, in
connection with such Mortgage Loan have been given and performed as required;

     (vii) All advance payments and other deposits on such Mortgage Loan have
been paid in cash, and no part of said sums has been loaned, directly or
indirectly, by the Borrowers to the Obligor, and, other than as disclosed to
Agent in writing, there have been no prepayments;

 



--------------------------------------------------------------------------------



 



     (viii) Such Mortgage Loan was originated, purchased by the Borrowers or
converted from a variable rate Mortgage Loan to a fixed rate Mortgage Loan,
whichever is latest not more than ninety (90) days prior to the inclusion of
such Mortgage Loan in any computation of the Borrowing Base and matures within
30 years after such date of origination;

     (ix) At all times such Mortgage Loan will be free and clear of all Liens,
except in favor of Agent for the benefit of Lenders and any other Lien which has
been disclosed to Agent in writing and is permitted hereunder;

     (x) The Property covered by such Mortgage Loan is insured against loss or
damage by fire and all other hazards normally included within standard extended
coverage in accordance with the provisions of such Mortgage Loan with the
Borrowers named as a loss payee thereon;

     (xi) The Required Mortgage Documents have been delivered to Agent prior to
the inclusion of such Mortgage Loan in any computation of the Borrowing Base or,
if such items have not been delivered to Agent on or prior to the date such
Mortgage Loan is first included in any computation of the Borrowing Base,
(1) the Borrower has agreed to pledge and deliver all Required Mortgage
Documents pursuant to an Agreement to Pledge delivered to Agent prior to such
inclusion, and (2) the Collateral Value of such Mortgage Loan when added to the
Collateral Value of all other Mortgage Loans for which Agent has not received
the Required Mortgage Documents does not exceed the Wet Warehousing Sublimit,
provided that, all Required Documents with respect to such Mortgage Loan shall
be delivered to Agent within seven (7) Business Days after the date of the
borrowing request with respect thereto and all other documents requested by
Agent pursuant to Section 4.02 of the Security Agreement shall be delivered to
Agent within five Business Days after such request.

     (xii) If such Mortgage Loan is included in the Borrowing Base and has been
withdrawn from the possession of Agent on terms and subject to conditions set
forth in the Security Agreement:

     (1) If such Mortgage Loan was withdrawn by the Borrowers for purposes of
correcting clerical or other non-substantive documentation problems, the
promissory note and other documents relating to such Mortgage Loan are returned
to Agent within nineteen (19) calendar days from the date of withdrawal; and the
Collateral Value of such Mortgage Loan when added to the Collateral Value of
other Mortgage Loans which have been similarly released to the Borrowers and
have not been returned does not exceed $5,000,000;

     (2) If such Mortgage Loan was shipped by Agent directly to a permanent
investor for purchase or to a custodian for the formation of a pool, the full
purchase price therefor has been received by Agent (or such Mortgage Loan has
been returned to Agent) within forty-five (45) days (seventy-five (75) days in
the case if such Mortgage Loan is a housing bond program) from the date of
shipment by Agent.

 



--------------------------------------------------------------------------------



 



     (xiii) If such Mortgage Loan is a Jumbo Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all other Jumbo
Mortgage Loans does not exceed the Jumbo Sublimit.

     (xiv) If such Mortgage Loan is a Nonconforming Mortgage Loan, the
Collateral Value of such Mortgage Loan when added to the Collateral Value of all
the Nonconforming Mortgage Loans does not exceed the Nonconforming Sublimit;

     (xv) If such Mortgage Loan is a HELOC Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all other HELOC
Mortgage Loans does not exceed the HELOC Mortgage Loan Sublimit.

     (xvi) If such Mortgage Loan is an Aged Loan, the Collateral Value of such
Mortgage Loan when added to the Collateral Value of all Mortgage Loans that are
Aged Loans does not exceed the Aged Loan Sublimit;

     (xvii) Such Mortgage Loan has not been included in the Borrowing Base for
more than (A) ninety (90) days, if such Mortgage Loan is a Nonconforming
Mortgage Loan or a HELOC Mortgage Loan, (B) one hundred twenty (120) days, if
such Mortgage Loan is a Jumbo Mortgage Loan, (C) one hundred twenty (120) days,
if such Mortgage Loan is a Conforming Mortgage Loan, Conforming Non-Agency
Mortgage Loan or (D) three hundred sixty (360) days, if such Mortgage Loan is an
Aged Loan;

     (xviii) Such Mortgage Loan is covered by a Take-Out Commitment which is in
full force and effect, and the Borrowers and such Mortgage Loan are in full
compliance therewith;

     (xix) Such Mortgage Loan is secured by a first or second Mortgage on
Property consisting of a completed one-to-four unit single family residence
which is not used for commercial purposes and which is not a construction loan;
and

     (xx) The face amount of the Mortgage Note underlying such Mortgage Loan
does not exceed $1,000,000.

     Agent may, in its discretion, waive one or more of the foregoing
eligibility requirements with respect to any Mortgage Loan, provided that the
aggregate Collateral Value of all Mortgage Loans with respect to which such
eligibility requirements have been waived shall not at any time exceed
$3,000,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

Approved Investors

                  Investor Set CHM – DHI Mortgage Approved Investors   Disable
Date:   Disable Investor Code/Investor Description   Primary Location   Rating  
Limit   Date
— UNKNOWN
  PEND – UNKNOWN            
ARGE – Argent Mortgage Company LLC
  ARGE1 – Argent Mortgage Company            

  2550 Gulf Road            

  East Tower 7th Floor            

  Rolling Meadows IL            
CHBK – Charter Bank
  CHBK1 – Charter Bank            

  5200 Eubank Blvd., NE            

  Albuquerque NM 87111            
CHFA – CALIFORNIA HOUSING FINANCE AGEN
  CHFA1 – CALIFORNIA HOUSING FINANCE AGENCY            

  1121 L STREET            

  7TH Floor            

  SACRAMENTO CA 95814            
CHMB – Chase Manhattan Bank USA, N.A.
  CHB1 – Chase Manhattan Bank USA, N.A.            

  c/o Chase Home Equity            

  8934 Brecksville Rd. Suite 498            

  Brecksville OH 44113            
CHMM – Chase Manhattan Mortgage Corp.
  CHMM1 – Chase Manhattan Mortgage Corp.            

  10151 Deerwood Park Blvd.            

  Building 300, 4th Floor            

  Jacksonville FL 32256            
CIIN – CITIMORTGAGE, INC.
  CIIN1 – CITIMORTGAGE, INC.            

  27555 FARMINGTON ROAD            

  SUITE 300            

  FARMINGTON HILLS MI 48334            
COHF – Colorado Housing &
Finance Authority
  COHF1 – Colorado Housing &
Finance Authority            
 
  Loan Purchase Department            
 
  1981 Blake Street
Denver CO 80202            
COHL – Countrywide Home Loans, Inc.
  COHL1 – Countrywide Home Loans, Inc.            

  8501 Fallbrook Avenue            

  West Hills CA 91304            
DEUT – Deutsche Bank
  DEUT1 – Deutsche Bank            

  31 W. 52nd St.            

  6th Floor, Room 28            

  New York NY 10019            
EMC – EMC Mortgage Corporation
  EMC1- EMC Mortgage Corporation            

  222 Las Colinas Blv            

  Suite 600            

  Irving TX 75039            
EMPI – Empire Mortgage, Inc.
  EMPI1 – Empire Mortgage, Inc.            

  11350 McCormick Road            

  Suite 502            

  Hunt Valley MD 21031            
ENCC – Encore Credit Corporation
  ENCC1 – Freemont Investment and Loan            
FHMC – Federal Home Loan Mortgage Corp
  FHMC1 – Federal Home Loan Mortgage            

 



--------------------------------------------------------------------------------



 



                  Investor Set CHM – DHI Mortgage Approved Investors   Disable
Date:   Disable Investor Code/Investor Description   Primary Location   Rating  
Limit   Date

  8100 Jones Branch Drive            

  Mailstop B4D            

  McLean VA 10022            
FIBA – First Bank of Arizona
  FIBA1 – First Bank of Arizona            

  17600 N Perimeter Drive            

  Attn: Correspondent Lending            

  Scottsdale AZ 85255            
FIHH – First Horizon Home Loan Corporation
  FIHH1 – First Horizon Home Loan Corporation            

  4000 Horizon Way            

  Mail Code 4700
Irving TX 75063            
GHFA – Georgia Housing & Finance Authority
  GHFA1 – Georgia Housing & Finance Authority            
 
  60 Executive Parkway South            
 
  Suite 250
Atlanta GA 30329            
GRMF – Greenpoint Mortgage Funding, Inc.
  GRMF1 – Greenpoint Mortgage Funding, Inc.            

  1100 Larkspur Landing Circle            

  Suite 101            

  Attn: Correspondent Lending            

  Department
Larkspur CA 94939            
IMPA – IMPAC Funding Corp.
  IMPA1 – IMPAC Funding Corp.            

  1401 Dove St            

  Suite 100            

  Newport Beach CA 92660            
INDY – IndyMac Bank
  INDY1 – IndyMac Bank            

  7667 Folsom Blvd.            

  Suite 101            

  Sacramento CA 95826            
MAFS – Matrix Financial Services Corp
  MAFS1 – Matrix Financial Services Corp            

  700 Corporate Park Drive            

  St. Louis MO 63105            
NACM – National City Mortgage Co.
  NACM1 – National City Mortgage Co.            

  LOC#06-671            

  116 Allegheny Center            

  Pittsburgh PA 15212            
NCHA – North Carolina Housing Finance
  NCHA1 – North Carolina Housing Finance            

  3508 Bush Street            

  Raleigh NC 27609            
NCMG – New Century Mortgage Corporation
  NCMG1 – New Century Mortgage Corporation            

  Attn: Lisa Spaid            

  1000 Plaza Drive, Suite 40            

  Schaumburg IL 60173            
NOMI – Novastar Mortgage, Inc.
  NOMI1 – Novastar Mortgage, Inc.            

  23046 Avenida De La Carlotta            

  3rd Floor            

  Laguna Hills CA 92653            
OPFS – Opteum Financial Services, LLC
  OPFS1 – Opteum Financial
Services, LLC            

  27442 Portola Parkway            

  Suite 250            

  Foothill Ranch CA 92610            
OPOM – Option One Mortgage Corporation
  OPOM1 – Option One Mortgage
Corporation            

 



--------------------------------------------------------------------------------



 



                  Investor Set CHM – DHI Mortgage Approved Investors   Disable
Date:   Disable Investor Code/Investor Description   Primary Location   Rating  
Limit   Date

  3333 East CamelBack Road            

  Suite 260            

  Phoenix AZ 85018            
PRRM – Principal Residential Mortgage,
  PRRM1 – Principal Residential
Mortgage,            

  699 Walnut Street            

  Des Moines IA 50309            
RBMG — Resource Bancshares Mortgage Gro
  RBMG1 – Resource Bancshares Mortgage Group, Inc.            

  7909 Parklane Road
Columbia SC 29223            
SOCS — South Carolina State Housing Finance
  SOCS1 – South Carolina State
Housing Finance            

  Loan Purchasing            

  711 Bluff Road            

  Columbia SC 29201            
SOFU – Southstar Funding
  SOFU1 – Southstar Funding            

  400 Northridge Road            

  Suite 1000            

  Atlanta GA 30350            
UPMI – Union Planters Mortgage, Inc.
  UPMI1 – Union Planters Mortgage, Inc.            

  251 Forrest Street            

  Hattiesburg MS 39401            
USBK — USBK
  USBK1 – USBK            

  4801 Frederica St            

  Owensboro KY 42301            
WAMU – Washington Mutual
  WAMU1 – Washington Mutual            

  3333 N. Mayfair            

  Milwaukee WI 53222            
WEFB – Wells Fargo Bank West, N.A.
  WEFB1 – Wells Fargo Bank West, N.A.            

  4455 Arrow West Drive            

  Colorado Springs CO 80907            
WEFH – Wells Fargo Bank, N.A.
  WEFH1 – Wells Fargo Bank, N.A.            

  3200 Robbins Road            

  Springfield IL 62704            
WFHE – Wells Fargo Bank, N.A.
  WFHE1 – Wells Fargo Bank, N.A.            

  16454 N. 28th Ave.            

  MAC S3826-012            

  Phoenix AZ 85023            

 



--------------------------------------------------------------------------------



 



SCHEDULE 5

COMMITMENT AMOUNTS AND PERCENTAGE SHARES

                      Commitment     Percentage       Amount     Share  
U.S. Bank National Association
  $           %
Comerica Bank
  $           %
National City Bank of Kentucky
  $           %
Colonial Bank, N.A.
  $           %
Bank of America, N.A.
  $           %
BNP Paribas
  $           %
Washington Mutual Bank, FA
  $           %
JPMorgan Chase Bank
  $           %
 
           
 
  $ 300,000,000       100 %

 



--------------------------------------------------------------------------------



 



    EXHIBIT C TO   CREDIT AGREEMENT

FORM OF
BORROWING BASE CERTIFICATE

[On the Company’s Letterhead]

U.S. Bank National Association, as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services Division BC-MN-HO3B

Ladies and Gentlemen:

     We submit this certificate to you in accordance with the terms of the
Amended and Restated Credit Agreement dated as of April 9, 2004 (as amended and
as the same may be amended, supplemented or restated from time to time, the
“Credit Agreement”) between DHI Mortgage Company, Ltd., the lenders party
thereto (the “Lenders”) and U.S. Bank National Association, as Agent for the
Lenders (in such capacity, the “Agent”). Each capitalized term used herein and
not defined herein has the same meaning ascribed to such term in the Credit
Agreement or the Security Agreement.

     The undersigned hereby certifies the following as of the close of business
on                                         ,                     the Borrowing
Base was calculated as follows:

                              Note Amount  
(a) Pledged Mortgage Loans
          $    
 
             
 
               
Conforming Mortgage Loans
  $            
 
             
 
               
Conforming Non-Agency Loans
  $            
 
             
 
               
Nonconforming Mortgage Loans
  $            
 
             
 
               
Jumbo Mortgage Loans
  $            
 
             
 
               
HELOC Mortgage Loans
  $            
 
             
 
               
Aged Loans (included above)$                    
               
 
               
Agent Waived (included above) $                    
               
 
               
Less:
               

 



--------------------------------------------------------------------------------



 



                 
(b) Pledged Mortgage Loans with No Collateral Value (i.e., not Eligible Mortgage
Loans)
          $    
 
             
 
               
Conforming Mortgage Loans and Jumbo Mortgage Loans – 120 days or more since
origination or acquisition;
               
 
               
Nonconforming Mortgage Loans 90 days or more since origination or acquisition
$_____
               
 
               
Jumbo Mortgage Loans – 120 days or more since origination or acquisition $_____
               
 
               
Nonconforming Mortgage Loans – 90 days or more since origination or acquisition
$_____
               
 
               
Pledged more than 90 days
  $            
 
             
 
               
Promissory Note and/or Collateral Documents not returned or purchased by an
Investor
               
 
               
(90/120/360 days for Aged Loans)
  $       (less than 120
 
             
days)
  $         (from 120 to
 
             
360 days)
               
 
               
Collateral Document not returned (19 days)
  $            
 
             
 
               
In default (30 days or more past due)
  $            
 
             
Requested documents not delivered (5 Business Days) $_____
               
 
               
Promissory Note and/or Collateral Documents not delivered (wet funding loans; 7
Business Days) $_____
               
 
               
Wet funding loans in excess of sublimit
  $            
 
             
 
               
Wet funding loans not closed
  $            
 
             
 
               
Jumbo Mortgage Loans in excess of applicable sublimit $_____
               
 
               
Nonconforming Mortgage Loans in excess of applicable sublimit $_____
               

 



--------------------------------------------------------------------------------



 



                 
HELOC Mortgage Loans in excess of applicable sublimit $_____
               
 
               
Aged Loans in excess of Aged Loan Sublimit $__________
               
 
               
Not marketable
  $            
 
             
 
               
Agent does not have perfected, first priority security interest
  $            
 
             
 
               
Other ineligible (document exceptions)
  $            
 
             
 
               
(c) Eligible Mortgage Loans ((a) — (b))
          $    
 
             
 
               
(d) 2% of (c)
          $    
 
             
 
               
(e) 3% of Aged Loans included in Borrowing Base
          $    
 
             
 
               
(f) Total Collateral Value (Borrowing Base) ((c) minus (d)) minus (e)
          $    
 
             

     Attached hereto is a schedule of the “Pledged Mortgage Loans” (as defined
in the Security Agreement) that have no Collateral Value at the date hereof.

         
Dated: ___, 20___
       
 
            DHI MORTGAGE COMPANY, LTD.
 
       
 
  By    

       

  Its    

       

 



--------------------------------------------------------------------------------



 



    EXHIBIT D TO Second Amendment   and to Credit Agreement

FORM OF
COMPLIANCE CERTIFICATE

[On the Company’s Letterhead]

U.S. Bank National Association, as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services
Division BC-MN-HO3B
Ladies and Gentlemen:

     We submit this certificate to you in accordance with the terms of the
Amended and Restated Credit Agreement dated as of April 9, 2004 (as the same may
be amended, supplemented or restated from time to time, the “Credit Agreement”)
between DHI Mortgage Company, Ltd., the lenders party thereto (the “Lenders”)
and U.S. Bank National Association, as Agent for the Lenders (in such capacity,
the “Agent”). Each capitalized term used herein and not defined herein has the
same meaning ascribed to such term in the Credit Agreement.

     The undersigned hereby certifies the following as of the close of business
on                                         ,                     the Company’s
compliance and/or noncompliance with Sections 6.13, 6.14 and 6.15 of the Credit
Agreement was as follows:

                              Actual (or in   Financial Covenants   Required
Compliance          
1) Tangible Net
               
Worth (6.13)
  $ 70,000,000     $    
 
             
 
               
2) Tangible Net
               
Worth Ratio (6.14)
               
not more than 12.0 to 1.0
          __to 1.0
 
               
3) Net Income (6.15)
  not less than $1.00   $    
 
             

     The undersigned further certifies as follows:



(a)   The undersigned is the duly elected President, Chief Financial Officer or
Controller of the General Partner of the Company.



(b)   The undersigned has reviewed the terms of the Credit Agreement and has
made, or has caused to be made under the supervision of the undersigned, a
detailed review of the

- 2 -



--------------------------------------------------------------------------------



 



    transactions and conditions of the Company during the accounting period
covered by this Certificate; and   (c)   These examinations did not disclose,
and the undersigned has no knowledge, whether arising out of such examinations
or otherwise, of the existence of any condition or event that constitutes an
Event of Default or a Default during or at the end of the accounting period
covered by this Certificate, except as described in a separate attachment to
this Certificate, the exceptions listing, in detail, the nature of the condition
or event, the period during which it has existed and the action that the Company
has taken, is taking, or proposes to take with respect to each such condition or
event.

         
Dated:                     ,___
            DHI MORTGAGE COMPANY, LTD.
 
       

  By    

       

  Its    

       

- 3 -



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO AMENDED AND RESTATED PLEDGE AGREEMENT

FORM OF BAILEE LETTER

[Letterhead of U.S. Bank National Association]

[Date]

         
[NAME OF CUSTODIAN], as Custodian
  {   include if applicable

       
for [NAME OF INVESTOR]
       
[ADDRESS OF CUSTODIAN]
       
 
       
[NAME AND ADDRESS OF INVESTOR]
  {   include if no Custodian

       

         

  Re:   Mortgage Loan No(s).                     

      Seller: [DHI Mortgage Company, Ltd.] [Name of Co-Borrower]

Ladies/Gentlemen:

     Pursuant to the terms and conditions set forth below, we hereby deliver to
[                                                            , as Custodian (in
such capacity, the “Custodian”) for]
                                                                                
(the “Investor”), with this letter, the original executed promissory note(s)
(the “Note(s)”) (and the other Loan Documents (defined below)) evidencing the
mortgage loan(s) described on the schedule attached hereto (the “Loan(s)”). U.S.
Bank National Association, as agent for certain lenders (in such capacity, the
“Agent”) has a perfected first lien security interest in the Loan(s) for the
benefit of such lenders pursuant to an Amended and Restated Pledge and Security
Agreement between the Agent and the Seller [and a Joinder Agreement between DHI
Mortgage Company, Ltd., the Agent and the Seller]. The Agent expressly retains
and reserves all of its rights in the Loan(s), the Note(s) and all related
security instruments, files, and documents (the “Loan Documents”) until the
Investor has paid the Agent the Warehouse Purchase Amount (as hereinafter
defined) for the Loan(s) in accordance with this letter (“this Bailee Letter”).

     By taking physical possession of this Bailee Letter, the Note(s) and the
other Loan Documents, [the Investor] [the Custodian] hereby agrees:

     (i) to hold in trust, as bailee for the Agent, the Note(s) and all other
Loan Documents which it receives related to the Loan(s), until its status as
bailee is terminated as set forth herein;

- 4 -



--------------------------------------------------------------------------------



 



     (ii) not to release or deliver, or authorize the release or delivery of,
the Note(s) or any other Loan Document to the Seller or any other entity or
person or take any other action with respect to the Note(s) or any other Loan
Document which release, delivery or other action could cause the security
interest of the Agent to become unperfected or which could otherwise jeopardize
the perfected security interest of the Agent in the Loan(s);

     (iii) in the case of any Note(s) that are endorsed in blank, not to
complete such blank endorsements unless and until (A) the Loan(s) evidenced by
such Note(s) have been accepted for purchase by the Investor and (B) the
Warehouse Purchase Amount has been irrevocably paid to the Agent in accordance
with the terms hereof;

     (iv) to return the Note(s) and any related Loan Documents immediately to
the Agent (A) upon receipt of a written request by the Agent or (B) in the event
that the Note(s) require completion and/or correction;

     (v) not to honor any requests or instructions from the Seller relating to
any Note (other than for correction), or any other documents relating thereto
(other than for correction or replacement thereof or to supplement such
documents);

     (vi) promptly upon the Investor’s acceptance or rejection of the Loan(s)
for purchase, and in any event within forty-five (45) days after the date of
delivery of this Bailee Letter, to either (A) remit the Warehouse Purchase
Amount to the Agent or (b) return the Notes and any related Loan Documents to
the Agent;

     (vii) to deliver, or to cause to be delivered, the Warehouse Purchase
Amount or the Notes and related Loan Documents, as the case may be, only to the
Agent pursuant to the terms set forth below and to honor a change in such terms
only upon receipt of written instructions from the Agent; and

     (viii) that any interest it may have in the Loan(s), the Note(s) and/or the
Loan Documents, including without limitation any claim of setoff it may at any
time have, is subject to and subordinate to the security interest of the Agent
in the Loan(s), the Note(s) and the other Loan Document(s) and that it will not
exercise any right with respect to the Loan(s), the Note(s) or the other Loan
Documents without the prior written consent of the Agent.

     Please note that should the Investor remit the Warehouse Purchase Amount to
any other entity or person, the Agent will not consider the Warehouse Purchase
Amount to have been paid and will not release its security interest or terminate
the responsibilities of the [Investor] [Custodian] as bailee for the Agent until
the Warehouse Purchase Amount has been properly remitted to the Agent as set
forth herein.

     The Agent agrees that its security interest in the Loan(s) shall be fully
released and the responsibilities of the [Investor] [Custodian] as bailee shall
terminate upon the Investor’s irrevocable payment to the Agent of an amount (the
“Warehouse Purchase Amount”) equal to the

- 5 -



--------------------------------------------------------------------------------



 



greater of (1) the purchase price for the Loan(s) agreed to by the Investor and
the Seller and (2) $________, which is the aggregate collateral value assigned
by the Agent to the Loan(s). All payments by the Investor shall be remitted via
federal funds pursuant to the following wire transfer instructions:

     
Receiving Bank:
  U.S. Bank National Association
Address:
  Minneapolis, Minnesota
ABA Number:
  091000022
Account Name:
  DHI Mortgage Company, Ltd. Funding and Settlement
Account
   
Account Number:
  104756234365

     Note(s) and other Loan Documents which are to be returned to the Agent
should be delivered, by overnight air courier, to:

U.S. Bank National Association
Mortgage Banking Services Division
U.S. Bancorp Center –BC-MN-HO3B
800 Nicollet Mall
Minneapolis, Minnesota 55402

     If you have any questions, please address your inquiries to Jeannine L.
Coyne, Mortgage Banking Officer of the Agent, whose phone number is
(612) 303-3958 or Kathleen M. Connor, Vice President, whose phone number is
(612) 303-3581.

     We request that you acknowledge receipt of this Bailee Letter by signing in
the space provided at the foot of the enclosed counterpart hereof and returning
it to the Agent at the address set forth above (but your failure to do so in no
way nullifies your agreements resulting from your acceptance of the enclosed
Note(s), as set forth in this Bailee Letter).

     In the event of any inconsistency between the provisions of this Bailee
Letter and the provisions of any other instrument or document delivered by the
Agent to the Investor [or the Custodian] with this letter or in connection with
the Loan(s), including, without limitation, any “release” or similar document,
the provisions of this Bailee Letter shall control.

     

  U.S. BANK NATIONAL ASSOCIATION,

  as Agent
 
   

  By
 
   

  Its

- 6 -



--------------------------------------------------------------------------------



 



                 
Receipt acknowledged:
         
 
               
[
      ,       {include if no Custodian            
as Investor
         
By
               

               
Title
               

               
Date
               

               
 
               
[
      ,       {include if applicable            
as Custodian
         
 
               
By
               

               
Title
               

               
Date
               

               
Enclosures
         
 
           
cc: [NAME AND ADDRESS OF INVESTOR ]
    {include if letter is addressed to Custodian

- 7 -